Land, J.
A slave belonging to the succession of John B. Gerald, late of the parish of East Feliciana, was sold in pursuance of an order of court by the Sheriff, to effect a partition between the heirs of the deceased.
The plaintiffs injoined the Sheriff from paying the proceeds to the heirs, on the ground that they are creditors of the succession, and are entitled to the same in payment of their debts.
The heirs opposed the demand of the creditors with the plea of prescription of one, two, three, five and ten years.
Theodore B. Gerald was appointed administrator of the succession. He filed an account and tableau of distribution, which were opposed by the plaintiffs.
The claims of the plaintiffs had been previously approved by the administrator.
On the trial of the oppositions, the administrator was condemned to pay the amount claimed by the plaintiffs, and his tableau ordered to be amended accordingly.
The judgment recognizing the plaintiffs’ claims and homologating the tableau, was signed on the 11th of February, 1854, and this suit was commenced in January, 1855.
The claims of the plaintiffs were merged in the judgment, which is binding upon the heirs, (unless obtained through fraud or error,) and which, of course, was not prescribed at the time of the commencement of this suit. 3 An. 36 ; 8 R. 497 ; 4 M. 456 ; 3 L. 194; C. P. 123.
It is, therefore, ordered, adjudged and decreed, that the judgment be affirmed, with costs in both courts.
Mekeick, C. J., having been of counsel, recused himself.